PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Adam R. Stephenson, LTD.
8350 E Raintree Dr., Ste 245
Scottsdale, AZ 85260


In re Application of: J. Gaffney
Serial No.: 16531752         
Filed: August 5, 2019
Docket: AME064
Title: Golf Club Head Covers with Repositionable Closures and Related Methods
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed February 15th, 2022, in which petitioner requests reconsideration and withdrawal of the drawing objection issued by the examiner in a Final Action dated May 17th, 2021.This petition is being considered pursuant to 37 CFR §1.181 and no fee is required.
The petition is GRANTED.

In finding petitioner’s arguments persuasive the requested relief is granted. As such, the drawing objections with respect to the limitations “a strap removably attached within the pocket, wherein the strap is configured to secure the flap over the opening to a front face of the body portion” in the final office action dated May 17th, 2021 are hereby withdrawn. 

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3733 for consideration of the Appeal Brief filed on February 15th, 2022. Any inquiry concerning this decision should be directed to Kristina Junge, Quality Assurance Specialist, at (571) 270-7816.


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        
Edward Lefkowitz, Director
Technology Center 3700